Title: To James Madison from William Willis, 18 November 1802
From: Willis, William
To: Madison, James


					
						Respected Sir,
						Barcelona Novemb. 18th. 1802
					
					Mr. Charles Pinkney the United States Minister at Madrid left this Place on the 8th. for Italy, Since which I have had no letters from him, but have heard he got on Expeditiously as far as Montpellier, and was ready to Set out for Marseilles on the 14th.
					I have been Much Occupied of Late, and at Every moment, that I can find for the Purpose, I am Occupied in investigating the business of the Fabricated false Papers which I now enclose you the 3d. Set of, Viz a blank Register & Mediterranean Pass.  I Deliver’d one of the Sets to Mr. Pinkney, & Shewed to him the Plate which I before wrote you about.
					But the Principal object of this Letter is to enclose you an Extract of a Letter Receiv’d this day from Benjamin B. Mumford, which, After Several threats in Case I do not Submit to his Accounts, he Says, “Suppose, Sir, we were to transmit the Second Sett of Papers Signed by you for the Ship Pomona, Captain Lewis, together with the Remaining Blank registers, Mediterranean Passes, with the Plate and Various Seals engrav’d by Mr. Bomas, to the Secretary of State,  what would be the Consequences to you in your Private, but More Especially in your official character;  Reflect, Sir; with us depends infamy or Respect Attached to your character.”  The Impudence Attach’d to the Vilany of those who Mumford Stiles we, is without a Parallel.  This Extract Plainly Proves that the Blank Papers, Plate &c. are in the Reach or in Possession of Some Person from whom he or they Expect to find them at Pleasure; and perhaps by your Sending this Extract and demanding them, you may obtain Some information & may perhaps find where the Seals he Speaks of, Are.  The word Remaining clearly implies the whole that have not been used, and implies a knowledge of those used, and those Remaining, but what number of Persons he meant by the Plural word we, must be left to time to Determine, but I Suppose it to be himself, William Baker, Thomas Lewis, and Perhaps my former vice Consul Peter Stirling.  The Presumptions against the Last are very Strong as you will See by the Copy of a Receipt changed and mutilated in my Absence, and also the Equivocating Affidavit which I also Send you a Copy of, in which he gives as his only Excuse for his disobeying my orders, his being afraid of Mumford, what does not Appear to be true, as he must have been on very good terms with him to change a Receipt and have the Dates Alter’d to favour Mumford.
					The Papers which Mumford Alludes to, have never been Sign’d by me, but I have Reason to believe that in my Absence to france in the Month of September 1801, my hand was Counterfeited; but I think that these Vilains can never have the Hardiness to present Any Such Papers.
					William Baker Ran away from this Place about the 6th. of this Month to Avoid a Judicial Arrest.  The Demands against him were upwards of thirty thousand Dollars which he in Concert with Mumford and others have no better than Swindled a number of people out of here.  I Shall Send you the Result of his interrogations with the Statement before alluded to.
					I have Discharged Peter Stirling from the Consulate and house on Account of Many improper Acts.  He, Contrary to my orders, was much of his time with Lewis and Baker, and was always ready on their call to give them Every information from the Consulate, they Asked him for.  He Produces no Receipts for Large Sums of Money which he States to have Paid for my House; in Short I have been Much Deceiv’d and Disappointed in him; it is in Concert with him that Mumford & others have Acted their Vilany.  I am Sir, With Respectfull Esteem Yr Hble Servt.
					
						Willm. Willis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
